UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7572


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TELVON TAYLOR,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:06-cr-00131-RWT-9; 8:14-cv-03722-RWT)


Submitted:   January 14, 2016              Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Telvon Taylor, Appellant Pro Se.   James Andrew Crowell, IV,
Barbara Suzanne Skalla, Assistant United States Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Telvon Taylor seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability         will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,     a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable          jurists    would       find    that    the

district      court’s      assessment     of       the    constitutional        claims    is

debatable     or     wrong.       Slack   v.       McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                        Accordingly, we deny

leave    to   proceed       in   forma    pauperis,         deny    a    certificate      of

appealability, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3